Order of the Surrogate’s Court of Queens county fixing lien for services modified by striking therefrom in the second, third and fourth decretal paragraphs the words “ Four thousand ($4,000.00) Dollars ” and by substituting therefor the words “ Two thousand ($2,000.00) Dollars,” so that the total compensation accorded to the respondent shall be $4,280. As thus modified the order, in so far as appealed from, is unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ. [147 Misc. 138.]